Name: 94/744/EC: Council Decision of 10 November 1994 on the conclusion of an Agreement in the form of an Exchange of Letters on the provisional application of the Protocol defining, for the period 6 September 1994 to 5 September 1997, the fishing rights and the financial compensation provided for by the Agreement between the European Economic Community and the Republic of Cape Verde on fishing off the coast of Cape Verde
 Type: Decision
 Subject Matter: fisheries;  European construction;  Africa;  international affairs
 Date Published: 1994-11-18

 Avis juridique important|31994D074494/744/EC: Council Decision of 10 November 1994 on the conclusion of an Agreement in the form of an Exchange of Letters on the provisional application of the Protocol defining, for the period 6 September 1994 to 5 September 1997, the fishing rights and the financial compensation provided for by the Agreement between the European Economic Community and the Republic of Cape Verde on fishing off the coast of Cape Verde Official Journal L 297 , 18/11/1994 P. 0033 - 0033 Finnish special edition: Chapter 4 Volume 6 P. 0144 Swedish special edition: Chapter 4 Volume 6 P. 0144 COUNCIL DECISION of 10 November 1994 on the conclusion of an Agreement in the form of an exchange of letters on the provisional application of the Protocol defining, for the period 6 September 1994 to 5 September 1997, the fishing rights and the financial compensation provided for by the Agreement between the European Economic Community and the Republic of Cape Verde on fishing off the coast of Cape Verde (94/744/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to the Agreement between the European Economic Community and the Republic of Cape Verde on fishing off the coast of Cape Verde (1), Having regard to the proposal from the Commission, Whereas the Community and the Republic of Cape Verde held negotiations to determine the amendments or additions to be made to the Agreement on fishing off Cape Verde at the end of the period of application of the Protocol; Whereas, as a result of these negotiations a new Protocol was initialled on 23 June 1994; Whereas, under this Protocol, Community fishermen enjoy fishing opportunities in the waters falling within the sovereignty or jurisdiction of Cape Verde for the period 6 September 1994 to 5 September 1997; Whereas, in order to avoid interruption of fishing activities by Community vessels, it is essential that the Protocol in question be approved as quickly as possible; whereas both Parties have therefore initialled an Agreement in the form of an exchange of letters providing for the provisional application of the initialled Protocol from the day following the date of expiry of the Protocols previously in force; whereas the Agreement in the form of an exchange of letters should be concluded, subject to a definitive decision pursuant to Article 43 of the Treaty, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an exchange of letters on the provisional application of the Protocol defining, for the period 6 September 1994 to 5 September 1997, the fishing opportunities and the financial contribution provided for by the Agreement between the European Economic Community and the Republic of Cape Verde on fishing off the coast of Cape Verde is hereby approved on behalf of the Community. The text of the Agreement in the form of an exchange of letters is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement in the form of an exchange of letters in order to bind the Community. Done at Brussels, 10 November 1994. For the Council The President U. SEILER-ALBRING (1) OJ No L 212, 9. 8. 1990, p. 1.